The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 14 is objected to because of the following informalities:  the term “fist” is misspelled.  It should be “first” for accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first hinge member” in Claims 1-3, 10, 11, 13-20, “second hinge member” in Claims 1, 4, 10, 12-14, 16, 17, 19, and 20, “elastic member” in Claims 1-5, and 9-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites the limitation "the fist positioning part".  There is insufficient antecedent basis for this limitation in the claims since a fist positioning part has not been previously claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. JP 2010-23388A (hereafter Matsuki et al.) in view of Kim et al. US 2012/0095597 (hereafter Kim et al.) and common knowledge.

Regarding Claim 1, Matsuki et al. teaches:
1. A robotic dust collector comprising: 
a cover plate (front cover 23) that closes an opening of a housing (housing device 3); 
a first hinge member (storage step 22) connected to the cover plate (see discussion below) and having an insertion space (internal housing structure near bearing portion 22a shown Figure 8); 
an elastic member (torsion coil spring 25) disposed in the insertion space; and 
a second hinge member (rotation shaft 23a) that includes a shaft part (cylindrical portion of rotation shaft 23a shown in Figures 7 and 8) and a fixture part (undisclosed obvious feature that allows removability as discussed below) and supports the first hinge member in a manner that allows the first hinge member to rotate about a rotation axis (Figure 7), the shaft part being inserted in the insertion space and supporting the elastic member, the fixture part being fixed to at least a part of the housing (Figure 7). 

Matsuki et al. discloses as best shown in Figures 2, 7, and 8 a cover plate (front cover 23) that is spring biased into a closed position.  The reference Kim et al. discloses a robotic dust collector (robot cleaner 1) that has a cover plate (second cover 50) that is spring biased into the closed position to allow the user to remove the dust bin (foreign material storage unit 100).  It would therefore have been obvious to one with ordinary skill in the art at the time of effective filing to employ the spring biased cover plate design taught by Matsuki et al. on a robotic dust collector as taught by Kim et al. with the motivation to employ the biasing mechanism on covers on other commercial products.
Matsuki et al. discloses the first hinge member (storage step 22) is located on the housing (housing device 3) rather than on the cover plate (front cover 23) as claimed.  Therefore, Matsuki et al. discloses the second hinge member (rotation shaft 23a) is located on the cover plate (second cover 50) rather than on the housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to merely reverse the location of the shaft/hole pivoting structural members on the device with the motivation to improve manufacturability or assembly, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Matsuki et al. discloses as best shown in Figures 2, 7, and 8 a cover plate with two rotation shafts 23a projecting outward that pass through holes of bearing portion 22a.  As shown in the figures, it would have been obvious common knowledge to one with ordinary skill in the art at the time of the filing that the parts will not assembly as shown without the additional of an undisclosed obvious feature.  In other words, if the shafts are integrally formed in the cover plate as shown in Figure 7, the gap between the cover plate and the housing are as shown in Figure 2, and the final assembly is as shown in Figure 8, an undisclosed removable feature is necessary that will either allow at least one of the shafts to be temporarily removable from the cover plate or a feature forming the bearing portion would be temporarily removable.  That being said, it would have been obvious design choice to modify the rotation shaft 23a to include the shown cylindrical body and slit on one end and a structural feature for removable mounting (a.k.a. – the claimed “fixture part”) on the other end with the motivation to allow the disclosed assembly.  To help the Applicant verify the need for the removable feature, the Examiner recommends that the Applicant recreate the structure shown in the Matsuki et al. figures and attempt to assemble the cover plate as shown. 

Regarding Claim 2, Matsuki et al. teaches:
2. The robotic dust collector according to claim 1, wherein 
the first hinge member (storage step 22) includes a first positioning part (wall of square groove-like spring hooking portion 26) that fixes a relative position of the first hinge member (by fixing position of spring along shaft, Figure 8) and at least a part of the elastic member (one end 25a of torsion coil spring 25) in a direction of rotation about the rotation axis (Figure 8).  

Regarding Claim 3, Matsuki et al. teaches:
3. The robotic dust collector according to claim 2, wherein the first hinge member (storage step 22) includes a third positioning part (labeled in attached Figure 8 below) that fixes relative positions of the first hinge member and at least a part of the elastic member (outer coils of torsion coil spring 25, Figure 8) in radial directions of the rotation axis (shown in attached Figure 8 below).  


    PNG
    media_image1.png
    631
    879
    media_image1.png
    Greyscale

Regarding Claim 4, Matsuki et al. teaches:
4. The robotic dust collector according to claim 1, wherein the second hinge member (rotation shaft 23a) includes a second positioning part (walls of shaft formed by slit 27) that fixes a relative position of the second hinge member and at least a part of the elastic member (other end 25b of torsion coil spring 25) in the direction of rotation (Figure 8).  

Regarding Claim 5, Matsuki et al. teaches:
5. The robotic dust collector according to claim 4, wherein 
the shaft part (cylindrical portion of rotation shaft 23a shown in Figures 7 and 8) includes a slit (slit 27) in which at least a part of the elastic member (other end 25b of torsion coil spring 25) is disposed (Figure 8), and 
the second positioning part (walls of shaft formed by slit 27) includes the slit.  

Regarding Claim 9, Matsuki et al. teaches:
9. The robotic dust collector according to claim 1, wherein the elastic member (torsion coil spring 25) includes: 
a coil part (coil shown in Figure 8); 
an outer projection (one end 25a of torsion coil spring 25) projecting outward from the coil part (Figure 8); and 
an inner projection (other end 25b of torsion coil spring 25) projecting inward from the coil part (Figures 7 and 8).  

Regarding Claim 10, Matsuki et al. teaches:
10. The robotic dust collector according to claim 1, wherein 
the first hinge member (storage step 22) includes a first positioning part (wall of square groove-like spring hooking portion 26) that fixes a relative position of the first hinge member (by fixing position of spring along shaft, Figure 8) and at least a part of the elastic member (one end 25a of torsion coil spring 25) in a direction of rotation about the rotation axis (Figure 8), 
the second hinge member (rotation shaft 23a) includes a second positioning part (walls of shaft formed by slit 27) that fixes a relative position of the second hinge member and at least a part of the elastic member (other end 25b of torsion coil spring 25) in the direction of rotation (Figure 8), 
the elastic member includes: 
a coil part (coil shown in Figure 8); 
an outer projection (one end 25a of torsion coil spring 25) projecting outward from the coil part; and 
an inner projection (other end 25b of torsion coil spring 25) projecting inward from the coil part (Figures 7 and 8), 
the insertion space (internal housing structure near bearing portion 22a shown Figure 8) includes: 
a cylindrical space (labeled “inner cylinder part” in attached Figure 8 above) in which the coil part is disposed; 
a projection space (cavity formed by wall of square groove-like spring hooking portion 26) in which the outer projection is disposed (Figure 8); and 
an inside space (inside cavity of housing device 3 surrounding storage step 22 as shown in Figure 8), 
the first positioning part (wall of square groove-like spring hooking portion 26) includes an inner surface of the projection space (Figure 8), and 
the second positioning part (walls of shaft formed by slit 27) is disposed in the shaft part inserted in the insertion space and includes a slit (slit 27) in which the inner projection is disposed (Figures 7 and 8).  

Regarding Claim 12, Matsuki et al. teaches:
12. The robotic dust collector according to claim 1, wherein 
the second hinge member (rotation shaft 23a) includes a second positioning part (walls of shaft formed by slit 27) that fixes a relative position of the second hinge member and at least a part of the elastic member (other end 25b of torsion coil spring 25) in the direction of rotation (Figure 8), 
the elastic member includes: 
a coil part (coil shown in Figure 8); 
an outer projection (one end 25a of torsion coil spring 25) projecting outward from the coil part (Figure 8); and 
an inner projection (other end 25b of torsion coil spring 25) projecting inward from the coil part (Figures 7 and 8), 
the insertion space (internal housing structure near bearing portion 22a shown Figure 8) includes:
a cylindrical space (labeled “inner cylinder part” in attached Figure 8 above) in which the coil part is disposed; 
a projection space (cavity formed by wall of square groove-like spring hooking portion 26) in which the outer projection is disposed (Figure 8); and 
an inside space (inside cavity of housing device 3 surrounding storage step 22 as shown in Figure 8), and
the second positioning part (walls of shaft formed by slit 27) is disposed in the shaft part inserted in the insertion space and includes a slit (slit 27) in which the inner projection is disposed (Figures 7 and 8).  

Regarding Claim 13, Matsuki et al. teaches:
13. The robotic dust collector according to claim 1, wherein 
the first hinge member (storage step 22) includes: 
a first positioning part (wall of square groove-like spring hooking portion 26) that fixes a relative position of the first hinge member (by fixing position of spring along shaft, Figure 8) and at least a part of the elastic member (one end 25a of torsion coil spring 25) in a direction of rotation about the rotation axis (Figure 8); and 
a third positioning part (labeled in attached Figure 8 above) that fixes relative positions of the first hinge member and at least a part of the elastic member (outer coils of torsion coil spring 25, Figure 8) in radial directions of the rotation axis,
the second hinge member (rotation shaft 23a) includes a second positioning part (walls of shaft formed by slit 27) that fixes a relative position of the second hinge member and at least a part of the elastic member (other end 25b of torsion coil spring 25) in the direction of rotation (Figure 8), 
the shaft part (cylindrical portion of rotation shaft 23a shown in Figures 7 and 8) includes a slit (slit 27) in which at least a part of the elastic member (other end 25b of torsion coil spring 25) is disposed (Figure 8), and 
the second positioning part (walls of shaft formed by slit 27) includes the slit.  
	
Claims 1-4, 8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2012/0095597 (hereafter Kim et al.) in view of common knowledge.

Regarding Claim 1, Kim et al. teaches:
1. A robotic dust collector (robot cleaner 1) comprising: 
a cover plate (second cover 50) that closes an opening of a housing (seat part 22); 
a first hinge member (rotation shaft insert part 356) connected to the cover plate (through rotation lever 355) and having an insertion space (cavity of rotation shaft insert part 356, Figure 10); 
an elastic member (elastic member 353) disposed in the insertion space (Figure 10); and 
a second hinge member (rotation shaft 352) that includes a shaft part (part that inserted into the rotation shaft insertion part 356, Paragraph [0084) and a fixture part (assembly comprising first cover 20 and main body 10) and supports the first hinge member in a manner that allows the first hinge member to rotate about a rotation axis, the shaft part being inserted in the insertion space (Paragraphs [0083]-[0085]) and supporting the elastic member, the fixture part being fixed to at least a part of the housing (see discussion below).  

Kim et al. discloses a robotic dust collector (robot cleaner 1) that has a pivotable cover plate (second cover 50) that is spring biased into the closed position to allow the user to remove the dust bin (foreign material storage unit 100).  As best shown in Figures 9 and 10, Kim et al. focuses on the hole side of the pivotable cover plate, however, Kim et al. does not show the specific details regarding the shaft side connected to the first cover 20 and main body 10 that would be needed for the cover plate to operate as disclosed.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of filing that the mechanism would require a shaft part that inserts inside the rotation shaft insertion part 356 and a structure that can be identified as a fixture part that fix the shaft part, integrally or through attachment, to the housing and supports the elastic member as claimed with the motivation to hold the pivotal end of the cover plate in position so that it operates properly. 

Regarding Claim 2, Kim et al. teaches:
2. The robotic dust collector according to claim 1, wherein 
the first hinge member (rotation shaft insert part 356) includes a first positioning part (labeled in attached Figure 10 below) that fixes a relative position of the first hinge member and at least a part of the elastic member (elastic member 353) in a direction of rotation about the rotation axis (see attached Figure 10 below).  

    PNG
    media_image2.png
    501
    857
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    898
    998
    media_image3.png
    Greyscale

Regarding Claim 3, Kim et al. teaches:
3. The robotic dust collector according to claim 2, wherein the first hinge member (rotation shaft insert part 356) includes a third positioning part (labeled in attached Figure 10 above) that fixes relative positions of the first hinge member (rotation shaft insert part 356) and at least a part of the elastic member (elastic member 353) in radial directions of the rotation axis (shown in attached Figure 10 above).  

Regarding Claim 4, Kim et al. teaches:
4. The robotic dust collector according to claim 1, wherein the second hinge member (rotation shaft 352) includes a second positioning part (see discussion below) that fixes a relative position of the second hinge member and at least a part of the elastic member in the direction of rotation.  

Kim et al. discloses a robotic dust collector (robot cleaner 1) that has a pivotable cover plate (second cover 50) that is spring biased into the closed position to allow the user to remove the dust bin (foreign material storage unit 100).  As best shown in Figures 9 and 10, Kim et al. focuses on the hole side of the pivotable cover plate, however, Kim et al. does not show the specific details regarding the shaft side connected to the first cover 20 and main body 10 that would be needed for the cover plate to operate as disclosed.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of filing that the mechanism would require a shaft part that inserts inside the rotation shaft insertion part 356 and a second position part structure that fixes the relative position of the rotation shaft part and secures to the projecting end of elastic member 353 shown in Figure 10 as claimed with the motivation to hold the pivotal end of the cover plate in position and create torsion in the elastic member so that it operates properly. 

Regarding Claim 8, Kim et al. teaches:
8. The robotic dust collector according to claim 1, wherein 
the fixture part (assembly comprising first cover 20 and main body 10) includes a flange part (first cover 20) connected to the shaft part (see discussion below) and a base (main body 10) supporting the flange part (Figure 2), 
the flange part includes a first sealing surface (side wall 26 of first communication port 23) disposed around the shaft part (“around” being interpreted as “in the general proximity of”), and 
the first sealing surface makes contact with a second sealing surface (motor-side opening 114) provided to the housing (seat part 22)(motor-side opening 114 is provided to the seat part 22 upon installation of foreign material storage unit 100).  


Kim et al. discloses a robotic dust collector (robot cleaner 1) that has a pivotable cover plate (second cover 50) that is spring biased into the closed position to allow the user to remove the dust bin (foreign material storage unit 100).  As best shown in Figures 9 and 10, Kim et al. focuses on the hole side of the pivotable cover plate, however, Kim et al. does not show the specific details regarding the shaft side connected to the first cover 20 and main body 10 that would be needed for the cover plate to operate as disclosed.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of filing that the mechanism would require a shaft part that inserts inside the rotation shaft insertion part 356 and a structure that can be identified as a fixture part that fix the shaft part, integrally or through attachment, to the housing and supports the elastic member as claimed with the motivation to hold the pivotal end of the cover plate in position so that it operates properly. 


Regarding Claim 18, Kim et al. teaches:
18. The robotic dust collector according to claim 1, wherein 
the first hinge member (rotation shaft insert part 356) includes a first positioning part (labeled in attached Figure 10 above) that fixes a relative position of the first hinge member and at least a part of the elastic member (elastic member 353) in a direction of rotation about the rotation axis, 
the fixture part (assembly comprising first cover 20 and main body 10) includes a flange part (first cover 20) connected to the shaft part (see discussion below) and a base (main body 10) supporting the flange part (Figure 2), 
the flange part includes a first sealing surface (side wall 26 of first communication port 23) disposed around the shaft part (“around” being interpreted as “in the general proximity of”), and 
the first sealing surface makes contact with a second sealing surface (motor-side opening 114) provided to the housing (seat part 22)(motor-side opening 114 is provided to the seat part 22 upon installation of foreign material storage unit 100).  

Kim et al. discloses a robotic dust collector (robot cleaner 1) that has a pivotable cover plate (second cover 50) that is spring biased into the closed position to allow the user to remove the dust bin (foreign material storage unit 100).  As best shown in Figures 9 and 10, Kim et al. focuses on the hole side of the pivotable cover plate, however, Kim et al. does not show the specific details regarding the shaft side connected to the first cover 20 and main body 10 that would be needed for the cover plate to operate as disclosed.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of filing that the mechanism would require a shaft part that inserts inside the rotation shaft insertion part 356 and a structure that can be identified as a fixture part that fix the shaft part, integrally or through attachment, to the housing and supports the elastic member as claimed with the motivation to hold the pivotal end of the cover plate in position so that it operates properly. 

Regarding Claim 19, Kim et al. teaches:
19. The robotic dust collector according to claim 1, wherein 
the second hinge member (rotation shaft insert part 356) includes a second positioning part (see discussion below) that fixes a relative position of the second hinge member and at least a part of the elastic member in the direction of rotation, 
the fixture part (assembly comprising first cover 20 and main body 10) includes a flange part (first cover 20) connected to the shaft part (see discussion below) and a base (main body 10) supporting the flange part (Figure 2), 
the flange part includes a first sealing surface (side wall 26 of first communication port 23) disposed around the shaft part (“around” being interpreted as “in the general proximity of”), and 
the first sealing surface makes contact with a second sealing surface (motor-side opening 114) provided to the housing (seat part 22)(motor-side opening 114 is provided to the seat part 22 upon installation of foreign material storage unit 100).  

Kim et al. discloses a robotic dust collector (robot cleaner 1) that has a pivotable cover plate (second cover 50) that is spring biased into the closed position to allow the user to remove the dust bin (foreign material storage unit 100).  As best shown in Figures 9 and 10, Kim et al. focuses on the hole side of the pivotable cover plate, however, Kim et al. does not show the specific details regarding the shaft side connected to the first cover 20 and main body 10 that would be needed for the cover plate to operate as disclosed.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of filing that the mechanism would require a shaft part that inserts inside the rotation shaft insertion part 356 and a second position part structure that fixes the relative position of the rotation shaft part and secures to the projecting end of elastic member 353 shown in Figure 10 as claimed with the motivation to hold the pivotal end of the cover plate in position and create torsion in the elastic member so that it operates properly. 

Kim et al. discloses a robotic dust collector (robot cleaner 1) that has a pivotable cover plate (second cover 50) that is spring biased into the closed position to allow the user to remove the dust bin (foreign material storage unit 100).  As best shown in Figures 9 and 10, Kim et al. focuses on the hole side of the pivotable cover plate, however, Kim et al. does not show the specific details regarding the shaft side connected to the first cover 20 and main body 10 that would be needed for the cover plate to operate as disclosed.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of filing that the mechanism would require a shaft part that inserts inside the rotation shaft insertion part 356 and a structure that can be identified as a fixture part that fix the shaft part, integrally or through attachment, to the housing and supports the elastic member as claimed with the motivation to hold the pivotal end of the cover plate in position so that it operates properly. 

Regarding Claim 20, Kim et al. teaches:
20. The robotic dust collector according to claim 1, wherein 
the first hinge member (rotation shaft insert part 356) includes a first positioning part (labeled in attached Figure 10 above) that fixes a relative position of the first hinge member and at least a part of the elastic member (elastic member 353) in a direction of rotation about the rotation axis, 
the second hinge member (rotation shaft insert part 356) includes a second positioning part (see discussion below) that fixes a relative position of the second hinge member and at least a part of the elastic member in the direction of rotation, 
the fixture part (assembly comprising first cover 20 and main body 10) includes a flange part (first cover 20) connected to the shaft part (see discussion below) and a base (main body 10) supporting the flange part (Figure 2), 
the flange part includes a first sealing surface (side wall 26 of first communication port 23) disposed around the shaft part (“around” being interpreted as “in the general proximity of”), and 
the first sealing surface makes contact with a second sealing surface (motor-side opening 114) provided to the housing (seat part 22)(motor-side opening 114 is provided to the seat part 22 upon installation of foreign material storage unit 100).  

Kim et al. discloses a robotic dust collector (robot cleaner 1) that has a pivotable cover plate (second cover 50) that is spring biased into the closed position to allow the user to remove the dust bin (foreign material storage unit 100).  As best shown in Figures 9 and 10, Kim et al. focuses on the hole side of the pivotable cover plate, however, Kim et al. does not show the specific details regarding the shaft side connected to the first cover 20 and main body 10 that would be needed for the cover plate to operate as disclosed.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of filing that the mechanism would require a shaft part that inserts inside the rotation shaft insertion part 356 and a second position part structure that fixes the relative position of the rotation shaft part and secures to the projecting end of elastic member 353 shown in Figure 10 as claimed with the motivation to hold the pivotal end of the cover plate in position and create torsion in the elastic member so that it operates properly. 

Kim et al. discloses a robotic dust collector (robot cleaner 1) that has a pivotable cover plate (second cover 50) that is spring biased into the closed position to allow the user to remove the dust bin (foreign material storage unit 100).  As best shown in Figures 9 and 10, Kim et al. focuses on the hole side of the pivotable cover plate, however, Kim et al. does not show the specific details regarding the shaft side connected to the first cover 20 and main body 10 that would be needed for the cover plate to operate as disclosed.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of filing that the mechanism would require a shaft part that inserts inside the rotation shaft insertion part 356 and a structure that can be identified as a fixture part that fix the shaft part, integrally or through attachment, to the housing and supports the elastic member as claimed with the motivation to hold the pivotal end of the cover plate in position so that it operates properly. 

Allowable Subject Matter
Claims 6, 7, 11, and 14-17 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of devices with spring loaded covers.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.